EXHIBIT 99.1.2 DOCKET NO. :FST CV 12 6014987 S : SUPERIOR COURT CHARLES HENRY III, AHMED AMMAR, JOHN P. VAILE AS TRUSTEE OF JOHN P VAILE LIVING TRUST, JOHN PAUL OTIENO, SOSVENTURES LLC, BRADFORD HIGGINS, WILLIAM MAHONEY, ROBERT J. CONRADS, EDWARD M CONRADS, WILLIAM F. PETTINATI, JR, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF GIDDINGS OIL & GAS LP, HUNTON OIL PARTNERS LP, ASYM ENERGY FUND III LP :J.D. OF STAMFORD v. :AT STAMFORD GREGORY IMBRUCE, GIDDINGS INVESTMENTS LLC, GIDDINGS GENPAR LLC, HUNTON OIL GENPAR LLC, ASYM CAPITAL III LLC, STARWOOD RESOURCES, LLC GLENROSE HOLDINGS LLC and ASYM ENERGY INVESTMENTS LLC :AUGUST 14, 2012 ANSWER TO SECOND AMENDED COMPLAINT Parties 1.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 2.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 3.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 4.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 1 5.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 6.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 7.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 8.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 9.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 10.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 11.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 12.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 13.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 14.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 15.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 16.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 17.The undersigned Defendant does not have enough knowledge to respond to the allegation and leaves the Plaintiffs to their proof. 2 18.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 19.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 20.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 21.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 22.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 23.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 24.Paragraph 24 is denied. 25.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 26.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 27.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 28.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 29.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 30.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 3 31.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 32.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Facts 33.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 34.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 35.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 36.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 37.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 38.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 39.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 40.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 41.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 42.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 4 43.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 44.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 45.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 46.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 47.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 48.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 49.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 50.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 51.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 52.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 53.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 54.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 55.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 5 56.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 57.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 58.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. 59.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 60.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 61.The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. First Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Second Count 69.The undersigned Defendant does not have enough knowledge to respond to this allegation and leaves the Plaintiffs to their proof. Third Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Fourth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 6 Fifth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Sixth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Seventh Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Eighth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Ninth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Tenth Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. Eleventh Count The undersigned Defendant does not respond to the allegations of this count as they are not addressed to it. 7 DEFENDANT, STARBOARD RESOURCES LLC Samuel I. Reich, Esq. Stephen P. Brown, Esq. WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP 1010 Washington Blvd. Stamford, CT 06511 (203) 388-9100 (203) 388-9101 (facsimile) Juris No: 412712 File No: 14111.00001 CERTIFICATION The following has been sent on the 14th day of August 2012, to all parties of record: Jonathon P. Whitcomb Diserio Martin O’Connor & Castiglioni One Atlantic Street Stamford, CT 06901 Samuel I. Reich, Esq. Stephen P. Brown, Esq. 8
